Electronically Filed
                                                    Supreme Court
                                                    SCAD-10-0000170
                                                    09-MAR-2011
                                                    09:45 AM
                         SCAD-10-0000170

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                  MARK F. BUCKMAN, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 10-073-8907)

                      ORDER OF PUBLIC CENSURE
    (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,
      and Intermediate Court of Appeals Chief Judge Nakamura,
                   assigned by reason of vacancy)

          Upon consideration of the Office of Disciplinary

Counsel’s Petition for Issuance of Reciprocal Discipline Notice,

our December 8, 2010 Notice and Order, Assistant Disciplinary

Counsel’s affidavit regarding service of the notice and order,

Respondent Mark F. Buckman’s lack of response thereto, and the

record, it appears Respondent Buckman stipulated to, and the

California State Bar Court imposed a public reproval with

conditions, upon stipulation of misconduct in two cases wherein

Respondent Buckman failed "to pay promptly, as requested by a

client, funds in [his] possession [that] the client was entitled

to receive," and "to maintain the respect due to the courts of
justice and judicial officers."   It further appears that such

conduct merits the substantially equivalent discipline of public

censure in this jurisdiction.   Therefore,

          IT IS HEREBY ORDERED that Respondent Buckman is hereby

publically censured.

          IT IS FURTHER ORDERED that Respondent Buckman shall

comply with the stipulated conditions imposed by the California

State Bar Court and shall submit an affidavit of compliance to

this court, under the case number on this order, after all

conditions have been met.

          DATED: Honolulu, Hawai#i, March 9, 2011.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ James E. Duffy, Jr.
                                /s/ Craig H. Nakamura




                                  2